                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


STEVEN BROOKS, :
               Petitioner,                        :           CIVIL ACTION
                                                  :
               v.                                 :
                                                  :
LAWRENCE MAHALLEY et al.,                         :           No. 16-2013
             Respondents.                         :


                                            ORDER

       AND NOW, this 16th day of August, 2019, upon consideration of the Petition for Writ of

Habeas Corpus (Doc. No. 1), the Respondents’ Response (Doc. No. 15), Petitioner’s Objections

to the Response (Doc. No. 16), the Report and Recommendation of Magistrate Judge David R.

Strawbridge (Doc. No. 18), and Petitioner’s Objections (Doc. No. 23) it is hereby ordered that:

       1.      The Report & Recommendation (Doc. No. 18) is APPROVED and ADOPTED.

       2.      Petitioner’s Objections (Doc. No. 23) are OVERRULED.

       3.      The Petition for Writ of Habeas Corpus (Doc. No. 1) is DENIED.

       4.      There is no probable cause to issue a certificate of appealability. 1

       6.      The Clerk of Court shall mark this case CLOSED for all purposes, including

               statistics.

                                                      BY THE COURT:


                                                      S/Gene E.K. Pratter_
                                                      GENE E.K. PRATTER
                                                      UNITED STATES DISTRICT JUDGE

1
        A certificate of appealability may issue only upon “a substantial showing of the denial of
a constitutional right.” 28 U.S.C. § 2253(c)(2). A petitioner must “demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims debatable or wrong.”
Slack v. McDaniel, 529 U.S. 473, 484 (2000); Lambert v. Blackwell, 387 F.3d 210, 230 (3d Cir.
2004). The Court agrees with Magistrate Judge Strawbridge that there is no probable cause to
issue such a certificate in this action.
